281 S.W.3d 929 (2009)
Phillip R. BERGANTINE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69476.
Missouri Court of Appeals, Western District.
May 5, 2009.
*930 Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Dora Fichter, Jefferson City, MO, for respondent.
Before DIV II: LISA WHITE HARDWICK, Presiding Judge, HAROLD L. LOWENSTEIN and VICTOR C. HOWARD, Judges.

ORDER
PER CURIAM.
Philip Bergantine appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).